DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.        The information disclosure statement (IDS) submitted on 08/06/21 was filed after the mailing date of the Non-Final Office action on 02/22/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.         Applicant's amendment filed on 05/19/21 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments and Inventor’s declaration filed on 05/19/21 have been fully considered. All previous rejections have been withdrawn.

Election/Restrictions
5.        Claims 11, 16, 18-20, 22-23 are allowable. The restriction requirement to the claims 12-15, 17 directed to a non-elected species as set forth in the Office action mailed on 08/22/21, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12-15, 17 are directed to a non-elected invention/species, are rejoined because claims 12-15, 17 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.        Claims 11-20, 22-23 are allowed.

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Campbell (US 2004/ 0102529), and Suemura (US 2016/0068664).
            Claim 11 requires an aqueous silica sol comprising silica particles surface functionalized with: a polysiloxane oligomer comprising a first monomeric unit of glycidoxypropyltrimethoxysilane and a second monomeric unit selected from the group consisting of phenyltrimethoxysilane, methacryloxypropyltrimethoxysilane, 
isobutyltrimethoxysilane, vinyltrimethoxysilane, 2-(7-oxabicyclo[4.1.0]hept-3-yl)ethyl-

           Campbell discloses fluid comprising functionalized colloidal silica pre-dispersion, wherein the pre-dispersion comprises aqueous colloidal silica is functionalized with a combination of organoalkoxysilane in aqueous solvents such as isopropanol (read on aqueous), wherein the organoalkoxysilanes includes the combination of 2 -(3,4-epoxy cyclohexyl)ethyl- trimethoxysilane (read on 2-(7-oxabicyclo[4.1.0]hept-3-yl)ethyltrimethoxysilane), 3-glycidoxypropyltrimethoxysilane, phenyltrimethoxysilane, and methacryloxypropyl-trimethoxysilane (such combination read on the polysiloxane which is preformed from the monomeric units), wherein the silica particle have particle size in a range of from about 5 nm to about 150 nm (para [0025]-[0028], [0053], 
           Suemura discloses fluid comprising aqueous silica sol, e.g. water dispersion medium of the silica sol, wherein the silica sol contains silica particles having mean primary particle size of 20 to 100 nm, wherein the silica particles are surface treated with polysiloxane oligomers comprising monomers gamma.–glycidoxypropyl-trimethoxysilane and beta.-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (para [0015], [0041]-[0046], [0047], claims 15-17). Suemura does not disclose molar ratio of the first monomeric unit to the second monomeric unit ranges from 1:1 to 30:1. Suemura further does not disclose the aqueous silica sol is stable to brine exposure under at claimed conditions. The closest prior arts do not suggest or disclose the claimed aqueous silica sol.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768